Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 27 January 2022 the following has occurred: Claims 1, 8 and 15 have been amended.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 are ejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite systems and method for collecting and providing trend information about a user. The limitations of:
Claim 1, which is representative of claims 8 and 15
[…] collecting input information from a user […] comprising: […] presenting prompts to said user to make said user provide input information […]; and […] processing input information provided by said user […] and for processing data to be [… output …], [… obtain …] images taken […] of a human face when input information was provided by said user […], convert said [… obtained …] images into image data including microexpression data indicative of microexpressions of said human face and non-microexpression data; process said image data […] to separate said microexpression data from said non-microexpression data and determine mood information based on said microexpression data; [… save …] said mood information […]; […], compare said stored mood information associated with a type of question with stored data of mood information of temporally separate instances of said user providing said input information for the type of question, and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time to predict whether said user will become a noncompliant participant […]; and selectively […provide] said augmented trend information […] to improve a likelihood of the user's compliance […].
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a user device, a telecommunications interface, a controller including a processor and memory, a camera, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the user device, a telecommunications interface, a controller including a processor and memory, a camera, the 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a user device, a telecommunications interface, a controller including a processor and memory, a camera, which implements the identified abstract idea. The a user device, a telecommunications interface, a controller including a processor and memory, a camera are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see applicant’s specification Figure 2, pages 10-12), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of a user interface, “transmitting augmented data to one or more remote processing arrangements… transmit said trend information through said telecommunications interface”, “store said mood information” and “augment said trend information with metadata…”. The user interface is recited at a high level of generality (simply outputting data on a generic display for a user; see Applicant’s specification pages 8-9) and amounts to simply output of data, which is a form of extra-solution activity. The “transmitting augmented data to one or more remote processing arrangements… transmit said trend 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user device, a telecommunications interface, a controller including a processor and memory, a camera, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface, “transmitting augmented data to one or more remote processing arrangements… transmit said trend information through said telecommunications interface”, “store said mood information” and “augment said trend information with metadata…” were considered extra-solution activity. The user interface has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Dolsma 2019/0189259): Figures 4-14 and paragraph [0063]; Gobeyn (2008/0294017): paragraph [0095]; using a user interface on a device is well-understood, routine, and conventional. The “transmitting augmented data to one or more remote processing arrangements… transmit said trend information through said telecommunications interface” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “store said mood information” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. The “augment said trend information with metadata…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Elor (2018/0300851): paragraph [0050]; Deyle (2018/0077095): paragraphs [0006], [0018], [0026]; augmenting data is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-7 and 9-14 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-7 and 9-14 do not recite any additional elements that were not already considered in the independent claims, the claims only further define the user interface, transmission of data and storage of the data in the performance abstract idea and therefore does not provide a practical application or significantly more as the user interface, transmission of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5, 8-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0228673 (hereafter “Dolsma”), in view of U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), in view of U.S. Patent App. No. 2018/0300851 (hereafter “Elor”).

	Regarding (Currently Amended) claim 1, Dolsma teaches a User device for collecting input information from a user in a computer-implemented inquiry (Dolsma: Figures 1, 3, paragraphs [0005]-[0007], “desktop computers, laptop computers, tablet computers, and/or smartphones used by the subject in responding to the questionnaire”. Also see, paragraph [0065]. The Examiner notes any of the devices mentioned above read on a user device for collecting responses (input information) to a questionnaire (i.e., a computer implemented inquiry)), the device comprising:
--a user interface for presenting prompts to said user to make said user provide input information in said computer-implemented inquiry (Dolsma: Figures 1, 3, paragraphs [0063]-[0066], “text messages can be sent to the system's communication module for rendering along with the pedagogical agent's action in a user interface displayed to the subject… one or more user interfaces designed to present relevant data… user interfaces are further designed to facilitate user interactions in capturing user input (textual, gesture, image, and video inputs) and displaying feedback”, paragraph [0075], “user interface renders the item (compliance questionnaire question”. Also see, paragraphs [0043]-[0044]. The Examiner notes presenting questions of a questionnaire, reads on presenting prompts to provide input information); 
--a telecommunications interface for transmitting data to one or more remote processing arrangements (Dolsma: Figures 1, 3, paragraphs [0065]-[0066], “a communication module implemented by a combination of software and firmware executed in general purposed and specially designed computer processors… one part of the communication module resides and is executed in one or more server computers, and other part of the communication module resides and is executed in one or more client computers”, paragraph [0093], “implemented in distributed computing environments and/or Cloud computing environments, wherein the whole or portions of machine instructions are executed in distributed fashion by one or more processing devices interconnected by a communication network, such as an intranet, Wide Area Network (WAN), Local Area Network (LAN), the Internet, and other forms of data transmission medium”. The Examiner notes as seen in Figures 1 and 3, the communication module uses a communication network to transmit data from the client computers to the server computer for processing);
--a camera having an imaging sector (Dolsma: Figure 1, paragraphs [0030]-[0033], “image capturing devices; and cameras… a low-cost optical sensor built-in in a computing device (e.g. subject facing camera in a tablet computer) is used… images are obtained from the sensor”. Also see, paragraph [0028]); and
--a controller coupled to said user interface, said camera, and to said telecommunications interface, said controller including a processor for processing input information provided by said user through said user interface and for processing data to be transmitted through said telecommunications interface (Dolsma: Figures 1, 3, paragraph [0043], “a combination of software and/or firmware running in one or more general purposed computer processors and/or specially configured computer processors”, paragraph [0090], “implemented using general purpose or specialized computing devices, computer processors, or electronic circuitries… Computer instructions or software codes running in the general purpose or specialized computing devices, computer processors”. Also see, paragraphs [0065]-[0066]. The Examiner notes as seen in Figure 3, the processor reads on the controller for processing the information), 
--said controller further including memory having instructions stored thereon, which when executed by said processor (Dolsma: Figures 1, 3, paragraph [0092], “The electronic embodiments include computer storage media having computer instructions or software codes stored therein which can be used to program computers or microprocessors to perform any of the processes of the present invention”), cause said device to
--receive images taken by said camera of a human face when input information was provided by said user through said user interface, and with said processor, convert said received images into image data including [… facial expression …] data indicative of [… facial expressions …] of said human face and non-[… facial expression …] data; process said image data with said processor to separate said [… facial expression …] data from said non-[… facial expression …] data (Dolsma: paragraph [0028], “estimate the affective state and cognitive state of the subject by image and/or video capturing and analyzing the subject's facial expression, eye movements, point-of-gaze, and head pose, and haptic feedback”, paragraphs [0034]-[0035], “the images and/or videos captured as mentioned above, are processed to identify key landmarks on the face such as eyes, tip of the nose, comers of the mouth. The regions between these landmarks are then analyzed and classified into facial expressions”. 
--determine mood information based on said [… facial expression …] data; store said mood information on said memory (Dolsma: paragraphs [0034]-[0035], “These expressions are then mapped, using a lookup table, onto the following emotions: anger, contempt, disgust, engagement (expressiveness), fear, joy, sadness, surprise and valence (both positive as negative nature of the person's experience). Each emotion is encoded as a percentage and output simultaneously”. The Examiner notes mapping of data requires storage);
--with said processor, compare said stored mood information […], and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time to predict whether said user will become a noncompliant participant in the computer-implemented inquiry; […] (Dolsma: paragraph [0027], “administering, evaluating, and monitoring a subject's compliance with task performance requirements within an action programme use a combination of sensing of the subject's gestures, emotions”, paragraph [0044], “multiple estimations are used in providing an assessment history and trends of the subject's progress... the estimated affective states and cognitive states of the subject are used in the modeling of the compliance programme in terms of choice of methods of compliance evaluation and monitoring, and instruction delivery and administration”, paragraph [0067], “After analyzing the collected affective state sensory data and cognition state data, the compliance state 205 is updated. The updated compliance state 205 is compared with the target compliance level 201… If the analysis on the collected affective state sensory data and cognition state data shows a probability of achieving certain compliance level that is higher than a threshold, that certain compliance level is considered achieved 207”. Also see, paragraph [0078]. The Examiner notes this is generation of trend information from a comparison of the mood information to make a prediction about user compliance (i.e., non-compliance), and teaches what is required of the claim under the broadest reasonable interpretation. Additionally, the Examiner notes that “to predict whether said user will become a noncompliant participant in the computer-implemented inquiry” is an intended use of the trend information that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the trend information); and 
--selectively transmit said […] trend information through said telecommunications interface to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry (The Examiner notes the providing of data to the model reads on transmitting the determined trend information for updating the model (Dolsma: Figure 1, paragraphs [0012]-[0014], “Under the Training Model, the system receives the data collected from the execution of the Task objects under the Subject Model and the Domain Knowledge for making decisions on the instruction delivery strategy and providing feedbacks to the subject and compliance officer… Provide feedback. While the subject is working on a Task object being executed, the system's trainer module monitors the time spent on each Task step. When a limit is exceeded, feedback is provided as a function of the current affective state of the subject”, paragraph [0067], “After analyzing the collected affective state sensory data and cognition state data, the compliance state 205 is updated. The updated compliance state 205 is compared with the target compliance level 201. The determined knowledge/skill gap or the fit of the task procedural instruction delivery strategy 206 is provided to the Training Model again, completing the loop”. Also 
The Examiner notes Dolsma has been interpreted to teach:
--selectively transmit said […] trend information through said telecommunications interface to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry.
In the event that Dolsma does not explicitly teach this feature, Clark teaches this feature at paragraph [0092]. The motivation to combine is Clark within Dolsma is “improve patient healthcare by improving patient physical and mental health during treatment” (Clark: paragraph [0028]). 
Dolsma may not explicitly teach (underlined below for clarity):
--receive images taken by said camera of a human face when input information was provided by said user through said user interface, and with said processor, convert said received images into image data including microexpression data indicative of microexpressions of said human face and non-microexpression data; process said image data with said processor to separate said microexpression data from said non-microexpression data and 
microexpression data; store said mood information on said memory;
--with said processor, compare said stored mood information associated with a type of question with stored data of mood information of temporally separate instances of said user providing said input information for the type of question, and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time to predict whether said user will become a noncompliant participant in the computer-implemented inquiry; 
Clark teaches a patient experience device for capturing responses to prompts and facial recognition to read micro expressions to determine a patients facial emotions and for comparison of historic readings (Clark: Figures 1-3, 13, 15, paragraphs [0031], [0034]), in which
--receive images taken by said camera of a human face when input information was provided by said user through said user interface, and with said processor, convert said received images into image data including microexpression data indicative of microexpressions of said human face and non-microexpression data; process said image data with said processor to separate said microexpression data from said non-microexpression data (Clark: paragraph [0031], “The experience factor assessment system 102 may capture the patient experience data using a variety of techniques and devices… such as the patient responding to numeric prompts, pointing to or selecting a graphical series of facial expressions… facial recognition software enabled by a camera reading of micro expressions of the patient, body language, gestures, and/or facial expressions of the patient, and/or the like”) and 
--determine mood information based on said microexpression data; store said mood information on said memory (Clark: paragraph [0031], “the experience factor assessment system determine the current level of pain through… facial recognition software enabled by a camera reading of micro expressions of the patient, body language, gestures, and/or facial expressions of the patient, and/or the like”, paragraph [0034], “The patient experience data may be discovered, recorded”);
--with said processor, compare said stored mood information associated with a type of question with stored data of mood information of temporally separate instances of said user providing said input information for the type of question, and derive trend information indicative of results of such comparing, said trend information indicating a change of mood information of the human face over time to predict whether said user will become a noncompliant participant in the computer-implemented inquiry (Clark: paragraph [0034], “The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor… the experience factor assessment system 102 utilizes enhanced facial emotion recognition software using multimodal algorithms to analyze facial expressions, comparing real time and historical readings”, paragraph [0092], “the export buttons 1208 and 1214 may be used to export the pain history 1204 and/or the pain graph 1212”. The Examiner interprets this a comparison of the determined emotion to historical data to determine trend data. The Examiner also notes “association” language is broad, the system of Clark relates to determination of a patient’s experience, and this is an association of the mood information, under the broadest reasonable interpretation. Additionally, the Examiner notes that “to predict whether said user will become a noncompliant participant in the computer-implemented inquiry” is an intended use of the trend information that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide 
One of ordinary skill in the art before the effective filing date would have found it obvious to include recognition of micro expressions and comparison of emotion information to historic emotion data as taught by Clark within the determination of trends and communication of trends for remote processing as taught by Dolsma with the motivation of “improve patient healthcare by improving patient physical and mental health during treatment” (Clark: paragraph [0028]).
Dolsma and Clark may not explicitly teach (underlined below for clarity):
--augment said trend information with metadata stored on said memory to improve accuracy of said trend information; and selectively transmit said augmented trend information through said telecommunications interface to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry.
Elor teaches augment said trend information with metadata stored on said memory to improve accuracy of said trend information; and transmit said augmented trend information through said telecommunications interface to provide an electronic indication when user intervention should be effectuated to improve a likelihood of the user's compliance in the computer-implemented inquiry (Elor: paragraph [0023], “transmitting and/or receiving data via the network 120”, paragraph [0050], “segments may depict a portrait of the user making different facial expressions indicative of the reaction or emotion… each segment may be stored in association with an identifier of the user and one or more metadata tags indicating the emotion associated with the segment.” The Examiner notes that “to improve accuracy of said 
One of ordinary skill in the art before the effective filing date would have found it obvious to include augmenting data with metadata as taught by Elor within the determination and transmitting of mood trend information as taught by Dolsma and Clark with the motivation of better “indicating the emotion associated with the” information (Elor: paragraph [0050]).

Regarding (Original) claim 2, Dolsma, Clark and Elor teaches the limitations of claim 1, and further teaches wherein: said prompts comprise visual prompts, said user interface has a viewing sector within which the viewing of said visual prompts is possible (Dolsma: Figures 1, 3, paragraphs [0063]-[0066], “text messages can be sent to the system's communication module for rendering along with the pedagogical agent's action in a user interface displayed to the subject… one or more user interfaces designed to present relevant data… user interfaces are further designed to facilitate user interactions in capturing user input (textual, gesture, image, and video inputs) and displaying feedback”, paragraph [0075], “user interface renders the item (compliance questionnaire question”. Also see, paragraphs [0043]-[0044]. The 
--said viewing sector at least partly overlaps with said imaging sector (Dolsma: Figure 1, paragraphs [0030]-[0033], “image capturing devices; and cameras… a low-cost optical sensor built-in in a computing device (e.g. subject facing camera in a tablet computer) is used… images are obtained from the sensor”, paragraphs [0063]-[0066], “text messages can be sent to the system's communication module for rendering along with the pedagogical agent's action in a user interface displayed to the subject… one or more user interfaces designed to present relevant data… user interfaces are further designed to facilitate user interactions in capturing user input (textual, gesture, image, and video inputs) and displaying feedback”. Also see, paragraph [0028]. The Examiner notes under the broadest reasonable interpretation the user interface presenting the visual prompts (visual sector) and the front facing camera (imaging sector), are both part of the user device teach what is required, as they are on the same side of the device).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 3, Dolsma, Clark and Elor teaches the limitations of claim 1, and further teaches wherein said controller is configured to: transmit said input information provided by said user as raw data to at least one of said one or more remote processing arrangements (Dolsma: Figure 3, and paragraphs [0081]-[0082], “The attempt answer and/or attempt command and grade is also stored by the system for further analysis… The attempt answer and/or attempt command and grade are used in calculating the probability of the subject's understanding of the Concept”. Also see, paragraph [0028]; Clark: Figure 15, 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 5, Dolsma, Clark and Elor teaches the limitations of claim 1, and further teaches wherein said controller is configured to: transmit said trend information through said telecommunications interface in temporal association with respective pieces of said raw data (Dolsma: paragraphs [0028]-[0029], “estimate the affective state and cognitive state of the subject by image and/or video capturing and analyzing the subject's facial expression… during the subject is responding to the questionnaire… selected performance data and behavioral data from the subject are also collected in the affective state and cognitive state estimation… correctness of answers to questions in the questionnaire, number of successful and unsuccessful attempts to questions, closeness of the subject's answers to model answers”, paragraph [0044], “multiple estimations are used in providing an assessment history and trends of the subject's progress... the estimated affective states and cognitive states of the subject are used in the modeling of the compliance programme in terms of choice of methods of compliance evaluation and monitoring, and instruction delivery and administration”. Also see, paragraphs [0067], [0078], [0081]-[0082]. The Examiner interprets the trend data is provided along with the responses for the remote analysis to update compliance models of paragraph [0067]).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 8 AND 15
Claim(s) 8 and 15 is/are analogous to Claim(s) 1, thus Claim(s) 8 and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 9-10 and 12
Claim(s) 9-10 and 12 is/are analogous to Claim(s) 2-3 and 5, thus Claim(s) 9-10 and 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-3 and 5.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0228673 (hereafter “Dolsma”), U.S. Patent App. No. 2019/0189259 (hereafter “Clark”) and U.S. Patent App. No. 2018/0300851 (hereafter “Elor”) as applied to claims 3 and 10 above, and further in view of U.S. Patent App. No. 2008/0294017 (hereafter “Gobeyn”).

Regarding (Original) claim 4, Dolsma, Clark and Elor teaches the limitations of claim 3, but may not explicitly teach wherein said controller is configured to: transmit said trend information through said telecommunications interface without associating it with any piece of said raw data.
Gobeyn teaches transmit said trend information through said telecommunications interface without associating it with any piece of said raw data (Gobeyn: paragraph [0105], “inference engine 400 can use algorithms to assess an individual's gestalt (overall health) or emotional state by identifying and tracking patterns of facial expressions or personal care… facial recognition algorithms can be extended to identify an individual's emotional state by third party entity can manage the secure data transfer and interface… a third party can operate an enhanced inference engine 400 which the user 10 can agree to have their data uploaded to, so as to access enhanced analysis capabilities. For example, the local (at the user's site) inference engine 400 might only complete an initial trend or change analysis. A remote inference engine 400 can then perform a more complete analysis”. The Examiner interprets this as further analysis of the trend information).
One of ordinary skill in the art before the effective filing date would have found it obvious to include providing the trend data without associating raw data as taught by Gobeyn with the system of trend determination as taught by Dolsma, Clark and Elor with the motivation of improving the analysis of the patients trends (Gobeyn: paragraph [0114]).

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 4, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0228673 (hereafter “Dolsma”), U.S. Patent App. No. 2019/0189259 (hereafter “Clark”) and U.S. Patent App. No. 2018/0300851 (hereafter “Elor”) as applied to claims 3 and 10 above, and further in view of U.S. Patent App. No. 2009/0319905 (hereafter “Loeb”).

Regarding (Original) claim 6, Dolsma, Clark and Elor teaches the limitations of claim 3, but may not explicitly teach wherein said controller is configured to: transmit said trend 
Loeb teaches transmit said trend information through said telecommunications interface in strict piecewise association with pieces of said raw data, thus enabling associating individual pieces of said raw data with corresponding pieces of  said trend information (Figure 11, paragraphs [0067], “The probability statistic can further be produced according to a purely historical data procedure 653. In this manner, a system administrator determines mood score rules 660 that set the comparative parameters for determining the probability statistic. For example, to compare based upon historical data, to compare data from the same day… To compare, for example, based upon the same time… To compare historical data irrelevant of the day or time (for all times) to undertake a purely historical analysis”, [0081], “specify a set of one or more mood score rules that determine the appropriate comparison for data analysis… is set of exemplary mood score rules is for a purely historical data analysis based upon comparing consumption at the time the mood is scored, with consumption at a same day and time within the month”. The Examiner interprets this piecewise association as it different functions for the trend and raw data).
One of ordinary skill in the art before the effective filing date would have found it obvious to include piecewise association as taught by Loeb with the transmitting of data for remote processing as taught by Dolsma, Clark and Elor with the motivation of “improve the smoothing 637 of the consumption data” (Loeb: paragraph [0062]).

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 6, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0228673 (hereafter “Dolsma”), U.S. Patent App. No. 2019/0189259 (hereafter “Clark”) and U.S. Patent App. No. 2018/0300851 (hereafter “Elor”) as applied to claims 1 and 8 above, and further in view of U.S. Patent App. No. 2013/0127620 (hereafter “Siebers”).

Regarding (Original) claim 7, Dolsma, Clark and Elor teaches the limitations of claim 1, and further teaches wherein said controller is configured to: execute a recognition algorithm on said images of human face to recognize the user providing said input information, […] (Clark: paragraph [0031], “facial recognition software enabled by a camera reading of micro expressions of the patient”).
Dolsma, Clark and Elor may not explicitly teach (underlined below for clarity):
--execute a recognition algorithm on said images of human face to recognize the user providing said input information, and only allow storing said input information in response to said recognition algorithm giving a match between the recognized user and a predetermined authorized user.
Siebers teaches execute a recognition algorithm on said images of human face to recognize the user providing said input information, and only allow storing said input information in response to said recognition algorithm giving a match between the recognized user and a predetermined authorized user (Siebers: paragraph [0171], “The camera 1602 is able as well as distinguish one human face from another… the camera 1602 may be used to distinguish the patient's location and movements from other people present in the room. The camera 1602 may also be used to detect if friends or family members in the clinical care room appear agitated, distressed, or hurt (i.e., lying on the floor) and need attention”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using facial recognition to distinguish a user from among other users as taught by Siebers with the storing and updating of personalized models for tracking a patient’s emotions as taught by Dolsma, Clark and Elor with the motivation of “improved patient safety and well-being” (Siebers: paragraph [0004]).

REGARDING CLAIM(S) 14
Claim(s) 14 is/are analogous to Claim(s) 7, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Response to Arguments
Applicant's arguments filed on 19 January 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 19 January 2021.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-15, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the 

Applicant argues:
Applicant submits that the present claims recite limitations that are not merely describing methods of organizing human activity related to fundamental economic principles or practices, commercial or legal interactions and managing personal behavior or relationships or interactions between people… These claim limitations describe configuring received images taken by a camera for recognizing microexpressions from images of human face taken when input information was provided by the user through the user interface and deriving stored information indicative of microexpressions as mood information. Extracting and configuring microexpressions, comparing the mood information stored in association with temporally separate instances of the user providing input information cannot be reasonably interpreted to fall within the subgroupings associated with a certain method of organizing human activity including fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. Claim limitations that fall outside these groupings cannot be interpreted to teach a certain method of organizing human activity.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as a whole are directed toward capture of user interaction during an inquiry to determine a mood of the user to make determinations and provide feedback on a user’s compliance to the inquiry. Which as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. The organization and analysis of the data is performance of the abstract idea and is not an additional element. The claim as a whole is directed toward the certain methods of organizing human activity grouping of abstract ideas.

image analysis to determine microexpressions and further analysis of microexpressions in determination of mood information is performance of the abstract idea by the generic computer components and are not additional elements. The Examiner notes only additional elements can 

Applicant further argues:
These additional limitations are not merely directed to well-understood, routine, conventional activity at a high level of generality, but instead describe the analysis of distinct data extracted from the microexpression and non-micoexpression data directed to stored mood information into a specific and meaningful application for collecting user input and information with received images from a camera.,

The Examiner respectfully disagrees.
	It is respectfully submitted, the argued capture and analysis of the images is performance of the abstract idea by the generic computer components and are not additional elements. The analysis of the images to determine trend information is used to organize how the user interacts with the computer-implemented inquiry in providing an intervention to the user (i.e., the abstract idea; see pages 1-3 of Applicant’s specification describing this as human activity). The specification does not set forth a technical problem and the claim does not improve upon the performance of a computer for provide a technical solution to a technical problem described by the specification. The Examiner notes none of the additional elements in the claim improve the functionality of a computer, nor do they provide a technical solution to a technical problem, therefore the claim does not provide a practical application or significantly more than the abstract idea.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-15, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Claim 1
Applicant argues:
Clark discloses capturing patient experience data and determining a current level of the patient experience factor using techniques based on the patient experience data (page 2, paragraph 31). The cited portions do not disclose processing the captured image data to separate the microexpression data from said non-microexpression data and further does not disclose comparing stored mood information associated with a type of question with stored data of mood information of temporally separate instances of said user providing said input information for the type of question… This is providing a listing of a list of possible patient experience data which is collected but does not teach processing the captured image data to separate the microexpression data from said non-microexpression data… Clark do not disclose comparing stored mood information associated with a type of question with stored data of mood information of temporally separate instances of the user providing input information of the type of question.

The Examiner respectfully disagrees.
	It is respectfully submitted, it is the combination of Dolsma and Clark which teach the argued claim limitations, under the broadest reasonable interpretation as required by the claims. In particular the separation of microexpression data from non-microexpression data, under the broadest reasonable interpretation, only requires that the microexpression data is determined, as this determination is a separation of the data for using only the determined data in determination of the mood and necessarily corresponds to a separation of the data in the computer system. This separation is taught by both Dolsma (see above, but at least paragraphs [0034]-[0035]) and Clark (see above, but at least paragraph [0031], [0040]-[0042]), both of which teach use of a camera to capture images of a patient and, then use software to determine (i.e., separate) facial expressions and microexpressions from the image data, and use the respective facial expressions and 
	With respect to the argued “associated with” language, the Examiner notes association of data is broad and does not limit what the association is or how the claim required the mood is associated with the type of question, for instance the association can simply be related to the determination of the mood of the user, which teaches what is required of the claim. As, all of the data captured in Clark are related to determinations of a patient’s experience (see above, but at least paragraphs [0030]-[0032]), the mood is associated with a patient’s experience, and teaches what is required under the broadest reasonable interpretation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.L./Examiner, Art Unit 3626 

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626